AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                               MAR 132020
                                    UNITED STATES DISTRICT COUR r
                                                                                                    CLERJ< US DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                       SOUTHER[PISTRICT OF CALIFORNIA
                                                                                                 BY                      DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A            CRIMINAL • ·~
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)

             ISAEL SANCHEZ-LABRA (I)                                    Case Number:        18CR3954 MMA

                                                                     PAUL BARR, FEDERAL DEFENDERS INC.
                                                                     Defendant's Attorney
REGISTRATION NO.               77826298
•-
THE DEFENDANT:
D admitted guilt to violation ofallegation(s) No.           1-2

 D was found guilty in violation of allegation(s) No.                                                 after denial of guilty.
                                                          --------------
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1-2                   Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. A  LO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ISAEL SANCHEZ-LABRA (!)                                                  Judgment - Page 2 of2
CASE NUMBER:              18CR3954 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS-WITH SIX (6) MONTHS TO RUN CONCURRENT AND SIX (6) MONTHS TO RUN
 CONSECUTIVE TO 19CR3571-MMA.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.               on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR3954 MMA
